Case: 20-50182   Doc# 98   Filed: 05/04/21   Entered: 05/04/21 22:40:37   Page 1 of 12
Case: 20-50182   Doc# 98   Filed: 05/04/21   Entered: 05/04/21 22:40:37   Page 2 of 12
Case: 20-50182   Doc# 98   Filed: 05/04/21   Entered: 05/04/21 22:40:37   Page 3 of 12
Case: 20-50182   Doc# 98   Filed: 05/04/21   Entered: 05/04/21 22:40:37   Page 4 of 12
  1   on the 1st of each month, late after the 10th , and if the payment is not made by the 1Oth of the

  2   month, then Secured Creditors can ask the Stay to be terminated by setting a hearing on 14

  3   days' notice. An Order was entered by the Court on December 7, 2020.

  4           10. Since entry of the Order on December 7, 2020, Debtor, through its principal, Mr.

  5   Pierce has made 4 payments to date, January 2021 through April 2021, and each one has been

  6   late. In some instances paid after the 10th of the month. And in two instances was sent to

  7   Secured Creditors' attorney, payable to Secured Creditors and one to Secured Creditors'

  8   counsel, despite prior instructions to the contrary to send all payments to the loan servicing

  9   agent as shown in the Proof of Claim on file in this case. As of this date, May 4, 2021, the May

 10   payment has not been paid.

 11           11. On January 25, 2021, Debtor filed a Status Conference Statement, and again, despite

 12   three prior failures to timely abide by Court Orders, without any cause, states that Debtor is

 13   "imminently finalizing its plan.", once again not having complied with the Court's 4th Order to

 14   file a Plan and Disclosure Statement and making an innocuous statement like "imminently

 15   finalizing its plan" (what does that even mean?), and obviously sought to just buy even more

 16   time than was previously given to do so, and again, letting a deadline expire without asking for

 17   an extension before expiration and filing a statement after the fact. Debtor promised to file

 18   missing operating reports in that statement, which to date has never been done. There are

 19   currently still missing reports.

 20           12. On February 11, 2021, Secured Creditors herein restored its Relief From Stay motion

 21   to the calendar, because Debtor's counsel advised the payment for February was late, but was

 22   going to be paid by the 171\ and Secured Creditors had little to no faith the payment would be

 23   made, either by the 17th or any other date, and this was just the second payment due under the

 24   December 7 Order. Debtor has a substantial history of not complying with Orders of this Court.

                                                      5
Case: 20-50182      Doc# 98      Filed: 05/04/21    Entered: 05/04/21 22:40:37         Page 5 of 12
Case: 20-50182   Doc# 98   Filed: 05/04/21   Entered: 05/04/21 22:40:37   Page 6 of 12
Case: 20-50182   Doc# 98   Filed: 05/04/21   Entered: 05/04/21 22:40:37   Page 7 of 12
Case: 20-50182   Doc# 98   Filed: 05/04/21   Entered: 05/04/21 22:40:37   Page 8 of 12
Case: 20-50182   Doc# 98   Filed: 05/04/21   Entered: 05/04/21 22:40:37   Page 9 of 12
Case: 20-50182   Doc# 98   Filed: 05/04/21 Entered: 05/04/21 22:40:37   Page 10 of
                                         12
Case: 20-50182   Doc# 98   Filed: 05/04/21 Entered: 05/04/21 22:40:37   Page 11 of
                                         12
Case: 20-50182   Doc# 98   Filed: 05/04/21 Entered: 05/04/21 22:40:37   Page 12 of
                                         12
